In re Bolger, Robert; Rainey, W.L.; Celanese Corporation f/k/a Hoeschst Corporation; Honeywell International Inc. fk/a Allied Chemical Corporation; Dow Chemical Company; Ethel Corporation; NPC Services Inc.; Exxon Mobil Corporation; DSM Copolymer; Crompton Manufacturing Co. Inc.; United States Steel Corporation; Exxon Corporation et al.; Street, J.W.; Shell Oil Company; — Defendants); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, No. 407,574; to the Court of Appeal, First Circuit, No. 2004 CA 0988.
Denied.